--------------------------------------------------------------------------------

Exhibit 10.3
 
Execution Version


AMENDMENT NO. 2 TO SECOND LIEN CREDIT AGREEMENT
 
This AMENDMENT NO. 2 TO SECOND LIEN CREDIT AGREEMENT (this “Amendment”) is dated
as of July 18, 2014 and effective as of the Amendment No. 2 Effective Date (as
defined below) and is entered into by and among FULL HOUSE RESORTS, INC., a
Delaware corporation (“Borrower”), the parties to the Second Lien Credit
Agreement as lenders (the “Lenders”) and ABC FUNDING, LLC, as administrative
agent (in such capacity, the “Administrative Agent”), and, solely for purposes
of Section II hereof, the Guarantors listed on the signature pages hereto, and
is made with reference to that SECOND LIEN CREDIT AGREEMENT, dated as of October
1, 2012 (as amended by Amendment No. 1 to Second Lien Credit Agreement dated as
of August 26, 2013, the “Credit Agreement”), by and among Borrower, the Lenders
and the Administrative Agent. Capitalized terms used herein without definition
shall have the meanings given such terms in the Credit Agreement after giving
effect to this Amendment.
 
RECITALS
 
WHEREAS, the Borrower requested that the Required Lenders agree to amend certain
provisions of the Credit Agreement as provided for herein;
 
WHEREAS, subject to the conditions set forth herein, the Required Lenders are
willing to agree to such amendment relating to the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION I.  AMENDMENTS TO CREDIT AGREEMENT

 
1.1.
Amendments to Section 1.01: Defined Terms.

 
(a)           Effective as of the Amendment No. 2 Effective Date, the definition
of “Adjusted EBITDA” set forth in Section 1.01 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
““Adjusted EBITDA” shall mean, for any four fiscal quarter period, (a) Net
Income for such period, plus (b) to the extent deducted in determining Net
Income of the Borrower Parties for such period, the sum of the following for
such period (without duplication): (i) Interest Expense, (ii) provisions for
income taxes, (iii) depreciation and amortization expenses, (iv) extraordinary
losses (including non-cash impairment charges), (v) stock compensation expense,
(vi) acquisition costs related to the Fitz Casino in Tunica, Mississippi that
are required to be expensed in accordance with GAAP for any fiscal quarter in
fiscal year 2014 in an aggregate amount not to exceed $325,000; and (vii) costs
related to the Borrower’s S-1 2014 Registration Statement filing that are
required to be expensed in accordance with GAAP for any quarter in fiscal year
2014 in an aggregate amount not to exceed $650,000, minus (c) to the extent
added in determining Net Income of the Borrower Parties for such period,
extraordinary gains, minus (d) the portion of Net Income for such period
attributable to any Joint Venture or any other Person (other than a Subsidiary)
in which any Borrower Party has ownership interest, except to the extent that
any such Net Income has been actually received by such Borrower Party in the
form of cash dividends or distributions.
 

 

 

 

 
Pro forma credit shall be given for an Acquired Person’s Adjusted EBITDA as if
owned on the first day of the applicable period; companies (or identifiable
business units or divisions) sold, transferred or otherwise disposed of during
any period will be treated as if not owned during the entire applicable period.
 
Pro forma credit for the Indiana gaming tax reductions shall be also be given
for the following periods in the amounts indicated: for the four fiscal quarters
ending June 30, 2014, $2,500,000; for the four fiscal quarters ending September
30, 2014, $1,875,000; for the four fiscal quarters ending December 31, 2014,
$1,250,000; and for the four fiscal quarters ending March 31, 2015, $625,000.”
 
(b)           Effective as of the Amendment No. 2 Effective Date, the definition
of “Fixed Charges” set forth in Section 1.01 of the Credit Agreement is hereby
amended in its entirety to read as follows:
 
““Fixed Charges” shall mean, for any four fiscal quarter period, the sum, for
the Borrower Parties (determined on a consolidated basis without duplication),
of the following items: (a) interest, fees, charges and related expenses for
such period actually paid in cash, (b) Rent Expense for such period, (c)
scheduled principal payments of Indebtedness actually paid in cash during such
period, including any optional prepayments made during a prior period that
reduce otherwise scheduled principal payments for such period, and (d) the
portion of payments under Capital Leases that should be treated as payment of
principal in accordance with GAAP scheduled to be paid during such period.
 
Notwithstanding the foregoing, principal amounts prepaid on the Term Loan (as
defined in the First Lien Credit Agreement) during the fiscal quarter ending
December 31, 2013 in the aggregate principal amount of $8,750,000, which were
paid on behalf of the principal payments due on January 1, 2014 and each
quarterly principal payment thereafter through and including the principal
payment due July 1, 2015, shall be excluded from Fixed Charges for those fiscal
quarter periods ending March 31, 2014 through September 30, 2015.”
 
1.2.
Amendment to Section 2.01(e). As of July 18, 2014, Section 2.01(e) of the Credit
Agreement is hereby amended by replacing “13.25%” therein with “14.25%”.

 

2

 

 

 
1.3.
Amendment to Section 5.03.

 
Effective as of the Amendment No. 2 Effective Date, Section 5.03 is hereby
amended in its entirety to read as follows:
 
“5.03        Financial Covenants. So long as any Loan remains unpaid, or any
other Obligation remains unpaid, or any portion of any Commitment remains in
force, the Borrower will comply, and will cause compliance, with the following
financial covenants, unless the Required Lenders shall otherwise consent in
writing:
 
(a)            Total Leverage Ratio. The Borrower shall not permit the Total
Leverage Ratio as of the last day of any fiscal quarter to be greater than the
ratio set forth opposite the applicable period below:

           
Applicable Period
 
Maximum Total Leverage Ratio
 
June 30, 2014 through and including September 29, 2014
 
 
5.00 to 1.00
 
September 30, 2014 through and
including December 30, 2014
 
December 31, 2014 through and
including March 30, 2015
 
March 31, 2015 through and
including June 29, 2015
 
June 30, 2015 through and including September 29, 2015
 
 
5.75 to 1.00
 
 
5.75 to 1.00
 
 
5.75 to 1.00
 
 
5.00 to 1.00
 
September 30, 2015 through and including December 30, 2015
 
December 31, 2015 through and
including March 30, 2016
 
March 31, 2016 and thereafter
 
4.75 to 1:00
 
 
4.50 to 1.00
 
 
4.50 to 1.00
 

 
(b)           First Lien Leverage Ratio. The Borrower shall not permit the First
Lien Leverage Ratio as of the last day of any fiscal quarter to be greater than
the ratio set forth opposite the applicable period below:

               
Applicable
Period
   
Maximum First
Lien Leverage
Ratio
   
June 30, 2014 through and including September 29, 2014
 
 
3.75 to 1.00
 
September 30, 2014 through and including December 30, 2014
 
December 31, 2014 through and including March 30, 2015
 
March 31, 2015 through and
including June 29, 2015
 
June 30, 2015 through and including September 29, 2015
 
September 30, 2015 through and
including December 30, 2015
 
3.75 to 1.00
 
 
4.25 to 1.00
 
 
4.25 to 1.00
 
 
3.75 to 1.00
 
 
3.50 to 1:00
         
December 31, 2015 through and
including March 30, 2016
 
March 31, 2016 and thereafter
 
3.25 to 1.00
 
 
3.25 to 1.00
 

 

3

 

 

 
(c)           Fixed Charge Coverage Ratio. The Borrower shall not permit the
Fixed Charge Coverage Ratio as of the last day of any fiscal quarter to be less
than 1.00 to 1.00.
 
(d)           Capital Expenditures. The Borrower shall not permit the aggregate
amount of Capital Expenditures made by the Loan Parties in any fiscal year (i)
to exceed 5.25% of total revenues for the immediately preceding fiscal year or
(ii) to be less than 1.425% of the total revenues for the immediately preceding
fiscal year; provided, that the foregoing shall not include or limit (x) capital
expenditures in an aggregate amount not to exceed $17,500,000 to construct a
hotel adjacent to Silver Slipper or (y) for the avoidance of doubt, the
acquisition of Capital Assets in connection with Capital Lease obligations in an
aggregate principal amount not to exceed $9,000,000 incurred to construct a
hotel adjacent to Rising Star Casino.”
 
SECTION II.  CONDITIONS TO EFFECTIVENESS

 
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Amendment No. 2
Effective Date”):
 
A.           Execution. Administrative Agent shall have received counterpart
signature pages of this Amendment duly executed by the Borrower, the Guarantors
and the Required Lenders.
 
B.           First Lien Credit Documents. Administrative Agent shall have
received an acknowledgment of First Lien Lenders to this Amendment and an
executed copy of Amendment No. 2 to First Lien Credit Agreement, in each case in
form and substance satisfactory to the Required Lenders.
 
C.           Fees. The Administrative Agent shall have received an amendment fee
equal to 0.50% of the outstanding amount of Term Loans and all other fees and
other amounts relating to the Amendment due and payable on or prior to the
Amendment No. 2 Effective Date (including, without limitation, to the extent
invoiced reasonable fees, disbursements and other charges of counsel to the
Administrative Agent).
 

4

 

 

 
D.           Representations and Warranties. The representations and warranties
of the Borrower and each other Loan Party set forth in the Credit Documents and
each other agreement to be executed and delivered by the Borrower or the other
Loan Parties in connection herewith (collectively, together with this Amendment,
the “Amendment Documents”) shall be true and correct in all material respects on
and as of the Amendment No. 2 Effective Date (both before and after giving
effect thereto), except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date and (ii) to
the extent that such representations and warranties are qualified by
materiality, in which case such representations and warranties must be true in
all respects.
 
E.           No Default. No Default or Event of Default shall have occurred and
be continuing.
 
F.           Necessary Consents. Each Loan Party shall have obtained all
material consents necessary or advisable in connection with the transactions
contemplated by this Amendment, including the consent of the Indiana Gaming
Commission.
 
G.           Closing Certificate. Administrative Agent shall have received a
certificate of the Borrower, dated as of the Amendment No. 2 Effective Date,
stating that the conditions set forth in this Section II have been satisfied and
that the Amendment No. 2 Effective Date has occurred.
 
H.           Other Documents. Administrative Agent and Lenders shall have
received such other documents, information or agreements regarding Loan Parties
as Administrative Agent may reasonably request.
 
SECTION III.  REPRESENTATIONS AND WARRANTIES

 
In order to induce the Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, each Loan Party which is a party
hereto represents and warrants to each Lender that the following statements are
true and correct:
 
A.           Corporate Power and Authority. Each Loan Party, which is party
hereto, has all requisite power and authority to enter into this Amendment and
to carry out the transactions contemplated by, and perform its obligations
under, the Credit Agreement as amended by this Amendment (the “Amended
Agreement”) and the other Credit Documents.
 
B.           Authorization; No Conflict. The execution, delivery and performance
by each Loan Party of the Amendment Documents to which such Person is or is to
be a party have been duly authorized by all necessary corporate or other
organizational action and do not and will not (a) contravene the terms of any of
such Person’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any law or
regulation. The resolutions of the board of directors or managers of each
Borrower and Guarantor delivered to Administrative Agent by such Borrower or
Guarantor on the date of the effectiveness of the Credit Agreement have not been
revoked and are in full force and effect.
 

5

 

 

 
C.           Governmental Consents. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery by each Loan
Party of this Amendment and the performance by Borrower of the Amended Agreement
and the other Credit Documents, except for such actions, consents and approvals
which have been obtained and are in full force and effect on the date hereof.
 
D.           Binding Obligation. The Amendment Documents have been duly executed
and delivered by each of the Loan Parties party thereto and each constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).
 
E.           Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.
 
SECTION IV.  ACKNOWLEDGMENT AND CONSENT

 
Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Credit
Documents the payment and performance of all “Obligations” under each of the
Credit Documents to which it is a party (in each case as such terms are defined
in the applicable Credit Document).
 
Each Guarantor acknowledges and agrees that any of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor represents and warrants that all representations and warranties
contained in the Amended Agreement and the Credit Documents to which it is a
party or otherwise bound are true and correct in all material respects on and as
of the Amendment No. 2 Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
 
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement.
 

6

 

 

 
SECTION V.  MISCELLANEOUS

 
A.           Reference to and Effect on the Credit Agreement and the Other
Credit Documents.
 
(i)         On and after the Amendment No. 2 Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
 
(ii)         Except as specifically amended by this Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.
 
(iii)         The execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of the Administrative Agent or Lender under, the Credit
Agreement or any of the other Credit Documents.
 
(iv)         This Amendment shall be deemed a “Loan Document” for all purposes
under the Credit Agreement and the other Credit Documents.
 
B.           Headings. Section and Subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.
 
C.           Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
D.           Counterparts. This Amendment may be executed in any number of
counterparts (including by .pdf or other electronic format) and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.
 
[Remainder of this page intentionally left blank.]
 

7

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

  FULL HOUSE RESORTS, INC.                     By: /s/ Andre M. Hilliou      
Name:  Andre M. Hilliou       Title:  CEO  

 

8

 

 

 
GUARANTORS:
 

  FULL HOUSE SUBSIDIARY, INC.          
By: /s/ Andre M. Hilliou
Name: Andre M. Hilliou, CEO
          FULL HOUSE SUBSIDIARY II, INC.          
By: /s/ Andre M. Hilliou
Name: Andre M. Hilliou, CEO
          GAMING ENTERTAINMENT (INDIANA) LLC          
By: /s/ Andre M. Hilliou
Name:  Andre M. Hilliou, CEO
          GAMING ENTERTAINMENT (NEVADA) LLC          
By: /s/ Andre M. Hilliou
Name:  Andre M. Hilliou, CEO
          STOCKMAN’S CASINO          
By: /s/ Andre M. Hilliou
Name: Andre M. Hilliou, CEO
          SLIPPER CASINO VENTURE LLC          
By: /s/ Andre M. Hilliou
Name: Andre M. Hilliou, CEO
 

 

9

 

 

 

 
ABC FUNDING, LLC,
as Administrative Agent
         
By: Summit Partners Credit Advisors, L.P.
Its: Manager
         
By:  /s/ James Freeland
Name: James Freeland
Title: Authorized Signatory
 

 

10

 

 

 

 
SUMMIT PARTNERS CREDIT FUND, L.P.,
as a Lender
         
By:  Summit Partners Credit GP, L.P.
Its: General Partner
         
By:  /s/ James Freeland
Name: James Freeland
Title: Authorized Signatory
         
SUMMIT PARTNERS CREDIT FUND, A-1, L.P.,
as a Lender
         
By:  Summit Partners Credit GP A-1, L.P.
Its: General Partner
         
By:  /s/ James Freeland
Name: James Freeland
Title: Authorized Signatory
         
SUMMIT INVESTORS I, LLC,
as a Lender
         
By:  Summit Investors Management, LLC
Its: Manager
         
By:  Summit Partners, L.P.
Its:  Manager
         
By:  Summit Master Company, LLC
Its:  General Partner
         
By:  /s/ James Freeland
Name: James Freeland
Title: Authorized Signatory
         
SUMMIT INVESTORS I (UK), L.P.,
as a Lender
         
By:  Summit Investors Management, LLC
Its: Manager
 

 
 

11

 

 

 

 
By:  Summit Partners, L.P.
Its:  Manager
         
By:  Summit Master Company, LLC
Its:  General Partner
         
By:  /s/ James Freeland
Name: James Freeland
Title: Authorized Signatory
         
SUMMIT PARTNERS CREDIT OFFSHORE INTERMEDIATE FUND, L.P.,
as a Lender
         
By:  Summit Partners Credit GP, L.P.
Its: General Partner
         
By:  /s/ James Freeland
Name: James Freeland
Title: Authorized Signatory
 

 
 

12

 